         Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 1 of 36




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION




  WILDEARTH GUARDIANS and
  MONTANA ENVIRONMENTAL                            CV 17-80-BLG-SPW
 INFORMATION CENTER,

                        Plaintiffs,                 ORDER RE MAGISTRATE'S
                                                    FINDINGS AND
  vs.                                               RECOMMENDATIONS

 DAVID BERNHARDT,in his official
  capacity of Secretary ofthe Interior, et
  al..

                        Defendants,
    and


 SPRING CREEK COAL,LLC,and
 NAVAJO TRANSITIONAL ENERGY
 COMPANY,LLC,

                        Intervenors.




         Before the Court is Magistrate Judge Cavan's Findings and

Recommendations, submitted February 11, 2019, addressing cross-motions for

summary judgment filed by Plaintiffs WildEarth Guardians("WildEarth") and

Montana Environmental Information Center("MEIC"),Federal Defendants, and

Intervenor Defendant Spring Creek Coal,LLC ("Spring Creek").(Doc. 71). Judge
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 2 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 3 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 4 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 5 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 6 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 7 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 8 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 9 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 10 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 11 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 12 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 13 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 14 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 15 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 16 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 17 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 18 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 19 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 20 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 21 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 22 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 23 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 24 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 25 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 26 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 27 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 28 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 29 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 30 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 31 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 32 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 33 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 34 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 35 of 36
Case 1:17-cv-00080-SPW Document 102 Filed 02/03/21 Page 36 of 36
